Citation Nr: 1400597	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-29 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an effective date prior to September 3, 2007 for the assignment of a 30 percent staged rating for the service-connected loss of visual field due to diabetic retinopathy (eye disability).

2.  Entitlement to an effective date for the assignment of a 20 percent rating  prior to March 19, 2008 for the service-connected right knee medial collateral ligament reconstruction (right knee disability).  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to June 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO that, in pertinent part, increased the disability evaluation for the service-connected eye disability from 20 percent to 30 percent, effective on September 3, 2007 and assigned a disability evaluation of 20 percent for the service-connected right knee disability effective on March 19, 2008.

By way of an August 2008 letter, the Veteran specifically and effectively disagreed with the RO's determination of the effective date of the rating for all conditions that  were increased by way of the July 2008 rating decision, to include the two issues on appeal.  

The Board notes that the Veteran has clearly expressed an intent to limit his appeal to the issues of an earlier effective date for the increased staged ratings in question.  

A review of Virtual VA and the Veterans Benefits Management System (VBMS) reveals documents that are either duplicative of the evidence of record or not pertinent to the present appeal.


FINDINGS OF FACT

1.  The claim for an increased rating for the service-connected eye disability was received by the RO on March 16, 2006 and represents the earliest date that it is factually ascertainable that the service-connected eye disability had increased in severity.  

2.  The RO improperly reduced the rating of 20 percent assigned for the service-connected right knee disability of the basis of moderate instability effective on January 23, 2001 in a January 2008 rating decision without explanation; the rating action is void ab initio.  


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of March 16, 2006  for the assignment of a 30 percent rating for the service-connected eye disability have been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2013).

2.  The 20 percent rating previously assigned in the October 2001 rating decision for the service-connected right knee disability on the basis of instability is restored effective on January 23, 2001.   38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, e.g., a full grant of his claims for an earlier effective date of an increased rating stage, further discussion of VCAA is not required at this time.

Law & Regulations Concerning Effective Dates

Under 38 U.S.C.A. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  

Section 5110(b)(2) provides an exception to this general rule, "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim. 38 C.F.R. § 3.400(o)(1)(2).  

If the increase occurred after the date of the claim, the effective date is the date of increase.  Id.  To make its determination, the Board must review all the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997); see also VA O.G.C. Prec. Op. No. 12-98, 63 Fed. Reg. 56704 (1998).

The Federal Circuit recently reaffirmed that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.

Effective Date Earlier than September 3, 2007 (eye disability)

The Board notes that a January 2001 rating decision granted service connection for loss of visual field, bilateral, due to diabetic retinopathy and assigned a 20 percent evaluation effective on July 1, 1998.  

In a March 2006 letter, the Veteran filed an informal claim for increase.  A subsequent letter dated in August 2006 indicated that the Veteran was filing a claim for an increased rating for the service-connected eye disability and provided evidence and results from intensive eye examinations (featured on a CD-ROM) to address his continuing degradation of his eye sight due to complications of the service-connected diabetes mellitus.  

The record also shows that the Veteran underwent eye examinations in November 2006 and December 2007 that were performed in Korea and were not adequate examinations for VA rating purposes.  

During this time in Korea in 2006, the Veteran was receiving continuous treatment by a retinal specialist for his eye disease.  However, the record also reveals that the Veteran had difficulty with obtaining adequate examinations (for VA rating purposes) while he was in Korea.  

A September 2007 private record documented the removal of a cataract from the Veteran's left eye followed by a lens implantation, which formed the basis of the currently assigned 30 percent rating and effective date.  

However, given the unusual circumstances in this case, the Board finds that the service-connected eye disability picture more nearly approximated the criteria for an increased rating of 30 percent based on impairment of visual acuity effective on the date of his claim for increase on March 16, 2006.  See 38 C.F.R. § 3.400(o)(1)(2).  

As such, March 16, 2006, the date the RO received the Veteran's claim for increase should be viewed as the date that the current 30 percent eye disability was first ascertainable.  

Effective Date Earlier than March 19, 2008 (right knee disability)

The Veteran avers that the currently assigned 20 percent staged rating effective on March 19 2008 should have an earlier effective date of March 2006, the date of receipt of his claim for increase.  

By way of history, the RO granted service connection for the right knee disability in November 1998 and assigned a 10 percent disability evaluation based on a repair of a medial collateral ligament following an in-service injury, under Diagnostic Code (DC) 5259.

By way of an October 2001 rating decision, the RO increased the evaluation for the service-connected right knee disability from 10 to 20 percent disabling effective on January 23, 2001 (date of claim) under DC 5257 based on findings of moderate instability.  

In a letter dated in March 2006, the Veteran claimed that his overall medical condition had deteriorated in the last six years and effectively presented an informal claim for increase.    

In a January 2008, the RO identified the service-connected right knee disability as 10 percent disabling, effective on July 1, 1998.  This disability was not addressed in the rating decision or in correspondence sent to the Veteran in February 2008.  

Subsequently, by way of the July 2008 rating decision, the rating for the service-connected right knee disability was increased from 10 to 20 percent under DC 5259-5257.  The effective date of this change was on March 19, 2008.  This change was noted in correspondence sent to the Veteran in August 2008 without explanation.    

Thus, on this record, the RO effectively reduced of the rating for the service-connected right knee disability to 10 percent and then assigned the 20 percent rating without discussing the impact that the October 2001 rating decision in assigning an effective date on March 19, 2008.      

The Board notes that evidence of "moderate" instability was shown by the record (thereby warranting a 20 percent rating under DC 5257), as discussed in the October 2001 rating decision, as demonstrated in the VA examination in August 2001.  

Thus, it appears from this record that the Veteran's increase in disability was factually ascertainable based on the record many years before his March 2006 claim for increase.  

Moreover, after a careful review of the record and given the unusual background regarding the rating of the service-connected right knee disability, the Board finds that the rating decision in January 2008 did not undertake to properly reduce the 20 percent rating that had already been assigned in connection with the October 2001 rating decision and is void ab initio.

Thus, given this apparent oversight, the Board finds that the previously assigned 20 percent rating for the service-connected right knee disability on the basis of instability is restored to an effective date of January 23, 2001.  

Accordingly, on this record, the appeal is allowed.  


ORDER

An earlier effective date of March 16, 2006 for the assignment of the 30 percent rating for the service-connected loss of visual field due to diabetic retinopathy (eye disability) is granted, subject to the regulations controlling disbursement of VA monetary benefits.

The previously assigned rating of 20 percent for the service-connected right knee medial collateral ligament reconstruction (right knee disability) is restored effective on January 23, 2001.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


